DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application discloses and claims subject matter only disclosed in prior application no 16/989,408 (‘488), filed 23 December 2020, now patent no. 11,083,944 (‘944). Accordingly, since there is no support in 13/529,917 (‘917) for the presently claimed subject matter, then it would appear that this application may claim priority back to ‘488 and not (‘917). 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
1. A system for assisting a user with programming of a custom basketball shots made in a row practice arrangement, the system comprising: 
a ball ejector configured to launch basketballs toward each of a plurality of pass receipt locations located about a basketball playing surface; 
a user interface; and 
a control system configured to receive data from said user interface indicating a user selection of a subset of said pass receipt locations for said custom basketball shots made in a row practice arrangement, and a number of shots to be made in a row at each of said pass receipt locations in said custom basketball shots made in a row practice arrangement and command said ball ejector to launch said basketballs to a particular one of said pass receipt locations in said subset until data is received indicating that said number of shots is made in a row at said particular one of said plurality of pass receipt locations, cease launching basketballs to said particular one of said plurality of pass receipt locations, begin launching basketballs to a second particular one of said plurality of pass receipt locations in said subset, and generate data for a report indicating performance feedback for the user during the custom basketball shots made in a row practice arrangement.
3. The system of claim 1 wherein:
said performance feedback of said report comprises one or more cumulative shooting efficiency percentages for at least two respective ones of said pass receipt locations in said subset.
4. The system of claim 3 wherein: 
said performance feedback of said report comprises shooting efficiency percentages, separately displayed for each respective one of said pass receipt locations in said subset on a location-by-location basis.
5. The system of claim 4 wherein: 
said report comprises a rendering of at least a three-point arc of a basketball court; and
each of said shooting efficiency percentages are provided at said three-point arc at a respective, discrete location visually congruent with the pass receipt locations in said subset.
6. The system of claim 1 wherein: 
said performance feedback of said report comprises graphically displayed indication of success for at least two of said pass receipt locations in said subset.
7. The system of claim 1 further comprising: 
a wireless server in wireless electronic communication with said control system and configured to electronically display said report at a computer or smart device.
8. The system of claim 7 wherein: 
said server is configured to electronically display said report at a website or at an application installed at said computer or smart device.
9. The system of claim 1 wherein: 
said control system is configured to command said ball ejector to launch at least one basketball to each of said pass receipt locations in said subset a second time for a second user to catch and shoot towards the basketball goal, and receive further data indicating made basketball shots by said second user, wherein said report comprises further performance feedback for the second user during the custom basketball shots made in a row practice arrangement.
10. The system of claim 9 wherein: 
said report comprises identifying information for said user provided in association with said performance feedback and identifying information for said second user provided in association with said further performance feedback.
16. The system of claim 1 wherein:
the user interface comprises an input area for selecting pre-programmed drills selection area configured to permit selection of one of a number of pre-programmed basketball practice arrangements; and 
the control system is configured to, upon receipt of data indicating user selection at the input area, command the ball ejector to launch at least one basketball to a pre-determined subset of multiple ones of said plurality of pass receipt locations.
17. The system of claim 1 wherein: 
said control system is configured to record a non-serial order in which said plurality of selectable input pass receipt locations in said subset are selected by the user; and 
said control system is configured to command the ball ejector to launch the basketballs in the non-serial order in which said plurality of selectable input pass receipt locations are selected by the user.
20. A system for assisting a user with programming of a custom basketball shots made in a row practice arrangement, the system comprising:
a ball ejector configured to launch basketballs toward each of a plurality of pass receipt locations located about a basketball playing surface; 
a user interface; 
a detector configured to detect made basketball shots; and
a control system configured to receive data from said user interface indicating a user selection of a subset of said pass receipt locations for said custom basketball shots made in a row practice arrangement, and a number of shots to be made in a row at each of said pass receipt locations in said custom basketball shots made in a row practice arrangement and command said ball ejector to launch said basketballs to a particular one of said pass receipt locations in said subset until data is received from said detector indicating that said number of shots is made in a row at said particular one of said plurality of pass receipt locations, cease launching basketballs to said particular one of said plurality of pass receipt locations, begin launching basketballs to a second particular one of said plurality of pass receipt locations in said subset, and generate data for a report indicating a performance score for the user during the custom basketball shots made in a row practice arrangement including indication of player success/failure in making basketball shots at individual one or multiple ones of said pass receipt locations in said subset. 
Claim 22 The system of claim 1 wherein: said detector comprises a photo sensor. 
Claim 23 The system of claim 18 wherein: said detector comprises a photo sensor. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 12-13, 16-20, 22, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al (7,927,237) (hereinafter Jenkins) in view of Thurman et al (US 2014/0195019 A1) (hereinafter Thurman).
Claim 1, Jenkins discloses a system for assisting a user with programming of a custom basketball shots made in a row practice arrangement, the system comprising: 
a ball ejector (300) configured to launch basketballs (99) toward each of a plurality of pass receipt locations (1000A-1000G) located about a basketball playing surface (500); 
a user interface
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

a control system (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) configured to receive data from said user interface indicating a user selection of a subset of said pass receipt locations for said custom basketball shots made in a row practice arrangement, and a number of shots to be made in a row at each of said pass receipt locations in said custom basketball shots made in a row practice arrangement and command said ball ejector to launch said basketballs (99) to a particular one of said pass receipt locations in said subset until data is received indicating that said number of shots is made in a row at said particular one of said plurality of pass receipt locations, cease launching basketballs to said particular one of said plurality of pass receipt locations, begin launching basketballs to a second particular one of said plurality of pass receipt locations in said subset, and generate data for a report indicating performance feedback for the user during the custom basketball shots made in a row practice arrangement (column 4, lines 1-28).
Jenkins discloses the claimed device with the exception of report generator for receiving the gathered data in a desired manner.  However, as disclosed by Thurman (paragraphs 0056 and 0057) it is known in the art to include spatial layout or representation of the gathered data for a user’s shooting information.  It would have been obvious to one of ordinary skill in the art to have used such a reporting module given that Thurman teaches such is an appropriate manner to communicate and display to the user the gathered data so the user may improve his or her shot accuracy.
Claim 2, Jenkins shows a detector configured to detect made basketball shots (goal score sensor 872; figure 28; column 20, lines 11-16).
Claim 3, Jenkins as modified above further shows said performance feedback of said report comprises one or more cumulative shooting efficiency percentages for at least two respective ones of said pass receipt locations in said subset (paragraphs 0030, 0068, 0107, 0109).
Claim 4, Jenkins as modified above further shows said performance feedback of said report comprises shooting efficiency percentages, separately displayed for each respective one of said pass receipt locations in said subset on a location-by-location basis (paragraphs 0081, 0082, 0098).
Claim 6, Jenkins alone and as modified above further shows said performance feedback of said report comprises graphically displayed indication of success for at least two of said pass receipt locations in said subset (figures 11-16 of the Thurman reference; figure 31 of Jenkins).

Claim 7, Jenkins discloses the claimed device with the exception of having a wireless server in wireless electronic communication with said control system and configured to electronically display said report at a computer or smart device However, as disclosed by Thurman (paragraphs 0036, 0037, 0041, 0043, 0053, 0070, 0098, 0145) it is known in the art to include a remote server in wireless communication with a smart device.  It would have been obvious to one of ordinary skill in the art to have used such a remote server for Jenkins system given that Thurman teaches such is an appropriate manner to communicate with users regarding the gathered data.
Claim 8, Jenkins as modified above further shows said server is configured to electronically display said report at a website or at an application installed at said computer or smart device (paragraph 0162).
Claim 9, Jenkins alone and as modified above shows said control system is configured to command said ball ejector to launch at least one basketball to each of said pass receipt locations in said subset a second time for a second user to catch and shoot towards the basketball goal, and receive further data indicating made basketball shots by said second user, wherein said report comprises further performance feedback for the second user during the custom basketball shots made in a row practice arrangement (see claim 1).
 Claim 10, Jenkins as modified above said report comprises identifying information for said user provided in association with said performance feedback and identifying information for said second user provided in association with said further performance feedback (Jenkins provides visual and audible feedback to one or more users; Thurman also provides feedback via wireless communication with an electronic device such as a smart device).
Claim 12, Jenkins shows a portable basketball launching machine comprising; 
a net system (10); wheels (410); and 
a structural framework assembly (base platform 400; column 4, lines 36-47; figures 1 and 2), wherein said ball ejector (10), said user interface, said net system, and said wheels are connected to said structural framework assembly.
Claim 13, Jenkins alone and as modified above further shows said portable basketball launching machine comprises said control system (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52).
Claim 16, Jenkins alone and as modified above further shows the user interface comprises an input area for selecting pre-programmed drills (column 9, lines 24-42; paragraph 0092 of Thurman reference) selection area configured to permit selection of one of a number of pre-programmed basketball practice arrangements; and 
the control system is configured to, upon receipt of data indicating user selection at the input area, command the ball ejector to launch at least one basketball to a pre-determined subset of multiple ones of said plurality of pass receipt locations.
Claim 17, Jenkins alone and as modified above further shows said control system is configured to record a non-serial order in which said plurality of selectable input pass receipt locations in said subset are selected by the user; and 
said control system is configured to command the ball ejector to launch the basketballs in the non-serial order in which said plurality of selectable input pass receipt locations are selected by the user.
Claim 18, Jenkins alone and as modified above show said user interface comprises a number of buttons spaced apart to visually correspond with said pass receipt locations on a one-to-one basis (paragraph 0109 of Thurman reference and column 9, lines 24-53 of the Jenkins reference); and said buttons are visible following selection (the buttons are naturally visible to the user).
Claim 19, Jenkins alone and as modified above teaches said user interface comprises a start button (paragraph 0109 of Thurman reference and column 9, lines 24-53 of the Jenkins reference); and said control system (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) is configured to launch basketballs to each of the pass receipt locations corresponding to said pass receipt input locations selected state by said user upon receipt of data indicating user selection of said start button as part of said custom basketball shots made in a row practice arrangement. 
Claim 20, Jenkins discloses a system for assisting a user with programming of a custom basketball shots made in a row practice arrangement, the system comprising:
a ball ejector (300) configured to launch basketballs (99) toward each of a plurality of pass receipt locations (1000A-1000G)  located about a basketball playing surface (500); 
a user interface
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 
 
a detector (goal score sensor 872; figure 28; column 20, lines 11-16) configured to detect made basketball shots; and
a control system (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) configured to receive data from said user interface indicating a user selection of a subset of said pass receipt locations for said custom basketball shots made in a row practice arrangement, and a number of shots to be made in a row at each of said pass receipt locations in said custom basketball shots made in a row practice arrangement and command said ball ejector to launch said basketballs to a particular one of said pass receipt locations in said subset until data is received from said detector indicating that said number of shots is made in a row at said particular one of said plurality of pass receipt locations, cease launching basketballs to said particular one of said plurality of pass receipt locations, begin launching basketballs to a second particular one of said plurality of pass receipt locations in said subset, and generate data for a report indicating a performance score for the user during the custom basketball shots made in a row practice arrangement including indication of player success/failure in making basketball shots at individual one or multiple ones of said pass receipt locations in said subset (the menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill; the time interval between the launch of balls provides at least a first time and a second time; as shown in figure 1, the ball delivery locations are marked on the court and the interface programs/inputs the desired ball delivery locations on the interface; once the ball(s) have been delivered and the user attempts to make a basket, the detector, detects whether or not the ball was a hit or miss; the collected data is communicated to the control system which in turn displays the data to the end user; column 6, lines 53-67 and column 7, lines 1-16; column 9, lines 24-42).  It is the examiner’s position that Jenkins reads on the claimed limitations, should applicant disagree with the examiner’s position, the following rejection is included.
Jenkins discloses the claimed device with the exception of the control system configured to receive data from said user interface indicating a user selection i.e. custom basketball shots made in a row.  However, as disclosed by Thurman (paragraphs 0081 and 0085) it is known in the art to a control system configured to receive data from said user interface indicating a user selection i.e. custom basketball shots made in a row.  It would have been obvious to one of ordinary skill in the art to have used such a reporting module given that Thurman teaches such is an appropriate manner to communicate and convey to the user the gathered data so the user may improve his or her shot accuracy.
Claim 22, Jenkins shows said detector comprises a photo sensor (sensor 872). 
Claim 23, Jenkins shows said detector comprises a photo sensor (sensor 872). 
Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive.  With regards to the present application being a divisional of 16/989,408 (‘408) now patent number 11,083,944, a review of ‘944 also reveals that support for the claimed subject matter was not present in the Specification.  The section of the MPEP applicant is referring to (608.01(q) is directed to the prior version of the specification in the same application and not the parent application(s) as applicant appears to be asserting.  If the examiner of record  for ‘408 missed pointing out the new matter, it does not mean that applicant is entitled to have the new matter entered in the child application as a matter of right.   There should be no guess as to what subject matters are or are not supported in an application.  The record should be clear and the claimed subject matter must find support in the application as filed.  
Therefore, since there is no support in 13/529,917 (‘917) for the presently claimed subject matter, then it would appear that the present application may claim priority back to ‘408 and not (‘917).
Contrary to applicant’s assertions, the differences between the specification of application 13/529,917 and the present application are substantial and would not be considered minor.  Paragraphs 0019-0023 of the present application do not correspond with paragraphs 0019-0075 of ‘917.  These discrepancies are beyond the minor corrections applicant is referring to.  Applicant asserts that the specification of the present application is the same as ‘917 and ‘603.  The examiner respectfully asserts that applicant should consider reviewing the specifications one more time because as noted above there are substantial differences between the two specifications.  If applicant wishes to rely on the drawings, old and well known or inherent features, then at the least include such language in the specification so that the record is clear and there is no guess work as to whether or not support exists for the claimed subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, 13, 16-20, 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,083,944 (‘944). Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 1-10, 12, 13, 16-20, 22-23 of the present application are directed to a basketball ball ejector, having a plurality of pass receipt locations, a user interface having a visual depiction of a three-point line and ISPRIL arranged at angular positions, a control system, a detector and a network connectivity device. Claims 1-22 of ‘944 are also directed to a basketball ball ejector, having a plurality of pass receipt locations, a user interface having a visual depiction of a three-point line and ISPRIL arranged at angular positions, detector  and a control system. claims 1-22 of ‘944 read on claims 1-10, 12, 13, 15-18, 21-23 of the present application.
Claims 1-10, 12, 13, 16-20, 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,083,944 (944). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16, 18-24 of the present application are directed to a basketball ball ejector, a user interface, at least one detection device and at least one processor. Claims 1-24 of ‘944 are also directed to a basketball ball ejector, a user interface, at least one detection device and at least one processor. Claims 1-24 of ‘944 read on claims 1-10, 12, 13, 16-20, 22-23 of the present application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
11 June 2022